WOLF, J.
Appellants, United Rentals, Inc. and Cambridge Integrated Services Group, Inc., the employer and carrier, challenge that portion of a workers’ compensation order awarding Michael Parrish, the claimant, temporary total disability benefits past the date of maximum medical improvement, August 20, 2002. We agree that granting such benefits after the date of maximum medical improvement constituted error. See § 440.15(2)(a), Fla. Stat.; Orange County Sch. Bd. v. Melman, 721 So.2d 1183, 1184 (Fla. 1st DCA 1998). The award is reversed, and we remand to the *1258Judge of Compensation Claims to revisit the issue of attorney’s fees.
ALLEN and BENTON, JJ., concur.